DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 12/18/20.  The request for foreign priority to a corresponding DE application filed 06/19/18.  Claims 14-26 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected because it recites “the spring brake valve” but this term is defined in claim 17, and claim 24 depends on claims 23, 16, 15 and 14 only.  Hence, the phrase “the spring brake valve” lacks sufficient antecedent basis. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Griesser
Claim(s) 14-17 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griesser et al. (DE 10 2015 107 125)  (published 11/10/16) (cited by Applicant).  Griesser is directed to a device for controlling brake system for a commercial vehicle, with a switchable valve that is provided for switchably connecting a supply terminal with a parking brake control valve port and/or a trailer control valve connector.  See Abstract.  Note: Griesser is an ”X” reference cited in the cited DE Patent Office Action. 
Claim 14: Griesser discloses a parking brake device [Fig. 5] for motor vehicles, comprising: at least one compressed-air port (122); an inlet ventilation solenoid valve unit (261, 262); a relay valve (132); and at least one first compressed-air output (128), wherein the compressed-air port is connected to the inlet ventilation solenoid valve unit and to the relay valve, wherein a control line (between 243 and 261/262) is provided such that the relay valve is connected or connectable to the inlet ventilation solenoid valve unit, wherein the control line has a first branching point (intersection just below 263) and a second branching point (intersection just above 263) upstream of the relay valve, and wherein an output line (from 242 to 128) is provided which is connected to the at least one first compressed-air output and which has an output branching point, wherein a control valve (263) is arranged between the first branching point and the second branching point of the control line.  See Fig. 5. 
Claim 15: Griesser discloses a spring brake line (line including 466) is provided which is connected via the first branching point to the control line and via the output branching point to the output line.  See Fig. 5. 
Claim 16: Griesser discloses a trailer valve line (line leading to 254) is provided which is connected via the second branching point to the control line.  See Fig. 5. 
Claim 17: Griesser discloses that the parking brake device has a spring brake valve (466) which is arranged in the spring brake line and is connected to the relay valve.  See Fig. 5. 
Claim 21: Griesser discloses an inlet valve (261) of the inlet ventilation solenoid valve unit is provided as a solenoid valve which is open when electrically deenergized, and the control valve is provided as a solenoid valve which is closed when electrically deenergized.  See Fig. 5. 
Claim 22: Griesser discloses that the inlet valve of the inlet ventilation solenoid valve unit is provided as a solenoid valve which is closed when electrically deenergized, and the control valve is provided as a solenoid valve which is open when electrically deenergized.  See Fig. 2. 
Claim 23: Griesser discloses that the parking brake device has a trailer valve unit (134) which is connected to the inlet ventilation solenoid valve unit via the trailer valve line, the second branching point and the control line.  See Fig. 5. 
Claim 24: Griesser discloses that the trailer valve unit is a trailer control valve (134) which is connected to the spring brake line and via the spring brake line to the spring brake valve and the relay valve.  See Fig. 5. 
Claim 25: Griesser discloses that the trailer valve unit is formed as a trailer control module which is integrated into the parking brake device.  See Fig. 5. 
Claim 26: Griesser discloses that the inlet ventilation solenoid valve unit is designed such that at least one inlet valve (261) is provided between the compressed-air port and the control line, and a ventilation valve (262) is provided between the control line and a ventilation output.  See Fig. 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Griesser in view of Schnittger
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griesser in view of Schnittger et al. (DE 10 2015 119 135) (published 05/11/17) (citing to corresponding U.S. Patent Pub. No. 2018/0251111).  Schnittger is directed to a pneumatic tractor/trailer parking brake device.  See Abstract. 
Claim 18: Griesser is relied upon as in claim 17 above but does not explicitly refer to a “restrictor unit” in the spring brake line.  Schnittger discloses the use of a restrictor unit (226a) on a spring brake line between a first branching point out of the relay valve (226) and the output line (60).  See Fig. 3; see also Fig. 5 (426b).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a “restrictor unit” in the spring brake line because this ensures proper flow rates coming out of the relay valve, and Griesser does explicitly refer to alternative embodiments where “the feedback” (i.e., the spring brake line and spring brake valve 466) are “designed as a throttle in the EPB piston.”  See para. 0073.  Using a “throttle” valve or some type of throttling device in the spring brake line is effectively the same as the claimed “restrictor unit,” hence the inclusion of the component would be an obvious modification to the embodiment of Figure 5. 
Claim 19: Griesser discloses the spring brake line via the restrictor unit and the spring brake valve forms a feedback connection to the relay valve.  See Fig. 5 (via 466 and back past 267 to 242). 
Claim 20: Griesser discloses that the spring brake valve is provided as a solenoid valve which is open when electrically deenergized, such that, in the electrically deenergized state of the spring brake valve, between a control input (241) and an output (242) of the relay valve, there is feedback via the control line, the spring brake line and the output line with the spring brake valve and the restrictor unit.  See Fig. 5 (into 132 via 241 and out 243, then through 466 and back to 242). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 7, 2022